Honorable H. D. Dodgen             Opinion No. ~~-1.480
Executive Secretary
Game & Fish Commission             Re: Whether business firms which pur-
Austin, Texas                          chase shrimp directly from shrimp
                                       boats and then sell the shrimp
                                       to wholesale dealers are required
                                       to have a wholesale fish dealer's
                                       license administeredby the Game
Dear Mr. Dodgen:                       & Fish Commission.
       You have requested the opinion of this departmenton the
above stated question, based upon the following statementof facts:
             I,
                  .   .   .



            "It has been brought to our attention that some
      business firms are purchasing shrimp from commercial
      fishermen directly from the shrimp boats and selling
      shrimp exclusivelyto other wholesale dealers. It
      Is earnestly contended by the firms so described that
      absolutelyno shrimp,are sold by them other than to
      wholesale dealers.


       Also, in a supplementalletter of November 7, 1962, descrlb-
in8 the activities of the firms In question, Mr. John E. 'Leonarz,
Law Enforcement Coordinatorfor the Commission,further explained
the business operation here questioned in the following language:
             II
              . . .
            "The financial arrangementsinvolved are simply
      that as the catch is weighed, the L'ishermanreceives
      a check from the firm in question, and the firm re-
      sells to the wholesaler.
             I!               II
                  .   .   .



       A search of applicable statutes which would authorize the
Commission to license such a firm reveals that the activitiesof the
firms in question must be such that they fall either within the de:Cln-
Honorable H. D. Dcdgen,page2 (w-1480)


ition of "WhoiesaleFish Dealer" or a "Shrimp House Operator.'!
         Section l(b) of Article 93&a, Vernonjs Penal Code, pro-
vides:
               II
                . . .
               '!A'WholesaleFish Deaier' is any person engaged
         in the business of buying for the purpose of selling,
         canning, preserving or processing,or buying i'orthe
         purpose of handling for shipmentsor sale, fish or
         oysters or shrimp or other commercialedible aquatic
         products, to Retail Fish Dealers, and/or to Hotels,
         Restaurants,or Cafes and to the Consumer. (Emphasis
         added)
               I               II
                   .   .   .



       SectZon 3(g) of Article 4075b, Vernon!s Civil Statutes,
provides:
             1,
              . . .
               "A 'ShrimpHouse Operator' as used herein, means
         any person other than a lWh~iesaleFish Dealer' as that
         term is defined by Section .1.(b)
                                         ot'Chapter 29, Forty-
         third Legislatureof Texas, First Called Session, i933,
         who operates a shrimp house, piant, or other establish-
         ment for      for the purpose of unloading and handling
         from T---
               ommercial Gulf Shrimp Boats or CommercialBay-
         Bait Shrimp Boats, fresh shrimp caught ortaken from
         the coastal waters of this State, or from salt waters
         outside of this State and brought into this State
         without having been previously unloaded in some other
         State or foreign country. (Emphasisadded)
               If
                . . .II
       It is the opinion of this department that if the activities
of the firms in question do not fall within the above statutory def-
initions of a "W.loiesaleFish Dealer" or a "Shrimp House Operator,"
there are no other statutes under which the Commissionis authorized
to license such a firm.
       As you pointed out in your letter, the San Antonio Court of
Civil Appeals considereda prior wholesale fish dealers license
Honorable H. D.Dodgen, page 3.   (ww-1480)

statute in the case of State v. San Patricia County Canning Company,
17 S.W.2d 160,,(1929). In that case the court said at page lb2:
            "The rule is thittthe courts may not extend
      or give special significanceor an unnecessary or
      peculiar or strained construction to such plain
      terms as those employed in order to subject a par-'
      titular commodity to a tax imposed by the govern-
      ment. The rule is, rather, that In the interpre-
      tation of statutes imposing taxes theirprovision
      will not be extended by implicationbeyond the plain
      import of the language used, nor will their operation
      be enlarged to apply to subjects not specifically
      included therein. . . *'
       In regard to ,theapplicationof the "WholesaleFish Dealer's
License" to the present .situation.you state that the firms in questioff
are engaged In "selling shrimp exclusivelyto otherswholesale dealers.
This being the case, It is clear that such firms are not selling to
"Retail Fish Dealers, and/or ,toHotels, Restaurantsor Cafes and to
the Consumer" and are not, therefore,,Wholesale Fish Dealers as de-
fined by Article 934a. It is the opinion of this office that the
Game and Fish 'CommissYan1s :notauthorized to license the firms
in question as "Whole.saleFimalers."      Section 3(g) of Article
407513,Vernon's Civil Statutes, which is set out above, provides
for a license for those .whooperate a       shrimp house, plant or
other establishment~forpay. . .'   (Emphasis added)
       .Thewords "for pay" as used 2n ~thestatute are not words of art
and must be Interpretedin their usual meaning. The word "pay"as here
used is a noun and defined In Webster',sThird InternationalDictionary
as "the act or fact of paying or being paid." This dictionary gives
as synonyms the words "Wages, Salary, Remuneration."
       We are unable to find anyTexas cases defining or Interpreting
the words "for pay" OCR'Spay." However, the U.S. Circuit Court of Ap-
peals, Sixth Circuit cites ,the,Webstersdefinition with approval in
Nierotko v. Social Security Board.,149 F.2d 273 (1945). At page 275
the Court said:
             'Webster'sInternationalDictionary defines
       'pay' as 'remuneration,wa@es, salary' and 'wages'
       are synonymouswith 'pay.'
       A search of Words and Phrases and American Jurisprudencereveals
that all courts of other jurisdictionsin decisions reported in the
above mentioned publicationshave followed this defin'itionwhen such
Honorable H. D. Dodgen, page 4.     (WW-148C)'

an interpretationwas before theme.
       The previously quoted descriptionof ,financialarrangements"
of the firms in question clearly indicate that these businesses buy
the shrimp outright,,therebytaking title, and later sell them to
wholesalers. The money earned; if'any.,by the firms at the end of
an operating period is clearly profit and not wages, salary or pay.
Therefore, this.offlceis of the opinion that the operations of the
firms that you describe do not come within the definitionof a "Shrimp
House Operator" as set forth in Section 3 (g) of Article 4275 (b)
and the Game and Fish Commission is not,~authorizedto license them
as such.
                          SUMMARY
            A business firm which purchases%hrimp directly from
      shrimp boats and then sells the shrimp to wholesale dealers
      is not required to be licensed as a~"WholesaleFish Dealer"
      or a "Shrimp House Operator." There,are no statutes which
      authorize the licensing by the Game and Fish Commlssion
      of a business~firm so.described.



                                                     Texas


SVS:zt:mkh
APPROVED':
OPINION COMMITTEE
W. V. Geppert, Chairman
Iola Wilcox
W. 0. Shultz
L. P. Lollar
REVIEWED FOR THE A!M'ORNEYGENERAL
BY: Leonard Passmore